Case: 6:02-cr-00038-DCR-EBA Doc #: 293 Filed: 11/04/20 Page: 1 of 2 - Page ID#: 145




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                                SOUTHERN DIVISION
                                     (at London)

   UNITED STATES OF AMERICA,                     )
                                                 )
          Plaintiff,                             )     Criminal Action No. 6: 02-038-DCR
                                                 )
   V.                                            )
                                                 )
   RONNIE LEE HOWARD,                            )         MEMORANDUM ORDER
                                                 )
          Defendant.                             )

                                    ***    ***       ***   ***

        The Court recently denied Defendant Ronnie Howard’s pro se “Motion for Sentence

 Reduction Under the First Step Act and Sentence Guidelines 4B1.1 4A1.1 4B1.8 4B1.10[.]”

 [Record No. 291] Howard has now filed a pro se “response,” in which he appears to seek

 reconsideration of the Court’s decision denying his motion for a sentence reduction. [Record

 No. 292] The defendant has not provided any meritorious grounds for reconsidering the

 Court’s previous ruling and his request will be denied.

        The Federal Rules of Criminal Procedure make no provision for motions to reconsider.

 However, courts may review motions to reconsider under the same standards set out in Rule

 59(e) of the Federal Rules of Civil Procedure. United States v. Thomas, 2020 WL 3511585,

 *2 (W.D. Ky. June 29, 2020); United States v. Holland, 2016 WL 1047929, at *1 (E.D. Ky.

 March 15, 2016) (citing Huff v. Metro. Life Ins. Co., 675 F.2d 119, 122 (6th Cir. 1982)). Rule

 59(e) permits the Court to alter its previous decision based on “(1) a clear error of law; (2)

 newly discovered evidence; (3) an intervening change in controlling law; or (4) a need to

 prevent manifest injustice.” Brumley v. United Parcel Serv., Inc., 909 F.3d 834, 841 (6th Cir.


                                              -1-
Case: 6:02-cr-00038-DCR-EBA Doc #: 293 Filed: 11/04/20 Page: 2 of 2 - Page ID#: 146




 2018). Howard has not identified any information that would satisfy any of these criteria. His

 response is difficult to follow but he continues to argue that he is entitled to relief under Peugh

 v. United States, which held that the Ex Post Facto Clause is violated when a defendant is

 sentenced under guidelines that provide a higher sentencing range than the guidelines in effect

 at the time of the offense. 569 U.S. 530, 544 (2013).

        As the Court explained previously, Howard cannot obtain a sentence reduction through

 18 U.S.C. § 3582(c) based on Peugh. Further, to the extent the defendant attempts to assert a

 habeas claim, he has already filed a motion under 28 U.S.C. § 2255 and would have to obtain

 permission from the United States Court of Appeals from the Sixth Circuit to file second or

 successive petition. See 28 U.S.C. § 2244(b)(3)(A). See also Rogers v. United States, 561 F.

 App’x 440, 443-44 (6th Cir. 2014) (concluding that Peugh is not retroactively applicable on

 collateral review). Finally, the defendant has not identified any facts to suggest that would be

 entitled to relief under Peugh for any reason.

        Accordingly, to the extent the defendant seeks reconsideration of the Court’s October

 22, 2020 Memorandum Opinion and Order, it is hereby

        ORDERED that the request is DENIED.

        Dated: November 4, 2020.




                                                -2-
